PD-0809-15
                                                             July 9, 2015

                       NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                   FREDRICK CARSON
                            Appellant

                               v.

                  THE STATE OF TEXAS
                             Appellee
________________________________________________________________

              FROM THE FIFTH COURT OF APPEALS
                  CAUSE NO. 05-14-00376-CR

       ON APPEAL FROM 203RD JUDICIAL DISTRICT COURT
                  DALLAS COUNTY, TEXAS
               TRIAL COURT NO. F-1354167-P
       THE HONORABLE TERESA HAWTHORNE PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW




                                    BRUCE ANTON
                                    State Bar No. 01274700
                                    ba@sualaw.com

                                    SORRELS, UDASHEN & ANTON
                                    2311 Cedar Springs, Suite 250
                                    Dallas, Texas 75201
                                    (214) 468-8100 (office)
                                    (214) 468-8104 (fax)


                               1
        COMES NOW, FREDRICK CARSON, Appellant herein, and moves this

court to issue an extension of time to file his petition for discretionary review, and

in support thereof would show the court as follows:

                                               I.

        The opinion of the Fifth Court of Appeals in cause no. 05-14-00376-CR,

affirming the conviction, was rendered on June 8, 2015

                                              II.

        The number and style of the case in the District Court is No. F-1354167-P,

State of Texas v. Fredrick Carson.

                                             III.

        Appellant was convicted of capital murder and sentenced to life

imprisonment.

                                              IV.

        The present deadline for filing the petition for discretionary review is July 8,

2015.

                                              V.

        No extensions of time to file the brief were previously requested.

                                              VI.

        The reason for this request is that during the last few weeks counsel has been

working on the following:


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for Writ of Habeas Corpus and Memorandum in
                    Support in Isaac Soria Lopez v. Brad Livingston, Director, in
                    the United States District Court for the Northern District of
                    Texas - Midland Division.

             2.    Reply to State’s Response to Application for Writ of Habeas
                   Corpus in Ex Parte Charles Atterbury, case no. W401-80045-
                   08-HC in the 401st Judicial District Court of Collin County,
                   Texas.

             3.    Appellant’s Reply Brief in Ex Parte Micah Tutton, case no. 10-
                   14-00360-CR in the Tenth Court of Appeals of Texas.

             4.    Appellee’s Petition for Discretionary Review in State of Texas
                   v. Mark Twain Simpson, case no. PD-0599-15 in the Texas
                   Court of Criminal Appeals.

             5.     Petitioner’s Reply Brief in Robert William Cornwell v. State of
                    Texas, case no. PD-1501-14 in the Texas Court of Criminal
                    Appeals.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until August 7, 2015.


                                              RESPECTFULLY SUBMITTED,


                                                /s/ Bruce Anton
                                              BRUCE ANTON
                                              Texas State Bar No. 01274700
                                              SORRELS, UDASHEN & ANTON
                                              2311 Cedar Springs #250
                                              Dallas, Texas 75201
                                              (214) 468-8100
                                              (214) 468-8104 (fax)
                                              ba@sualaw.com

                                              ATTORNEY FOR APPELLANT

APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 7th day of July, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4